Case: 14-15158   Date Filed: 05/01/2015    Page: 1 of 3


                                                     [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-15158
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 1:14-cv-00620-ODE



BOBBY SHINE, SHEILA SHINE,

                                                           Plaintiffs-Appellants,

                                  versus


BANK OF AMERICA, N.A.,
successor by merger with BAC Home Loans Servicing, LP,
f.k.a. Countrywide Home Loans Servicing LP,
MORTGAGE ELECTRIC REGISTRATION SYSTEMS, INC., et al.

                                                         Defendants-Appellees.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Georgia
                     ________________________

                              (May 1, 2015)

Before TJOFLAT, WILSON and WILLIAM PRYOR, Circuit Judges.
               Case: 14-15158     Date Filed: 05/01/2015    Page: 2 of 3


PER CURIAM:

      Bobby and Sheila Shine appeal the denial of their motion to reconsider the

denial of their motion to voluntarily dismiss their complaint without prejudice and

an award of costs to Bank of America, N.A., and Mortgage Electric Registration

Systems, Inc. (collectively “Bank of America”). We affirm.

      We have jurisdiction to entertain the Shines’ appeal. Bank of America

argues that the Shines’ notice of appeal misnames the order they seek to have

reviewed and fails to evince the intent to appeal the denial of their motion for

reconsideration, but we rejected those arguments earlier and ordered this appeal to

proceed. Bank of America also argues that the Shines filed their notice pro se in

violation of a local district court rule that prohibits a represented party from

proceeding on his own behalf, see N.D. Ga. R. 83.1(D)(2), but noncompliance with

a local procedural rule does not affect the validity of a timely notice of appeal, see

Fed. R. App. P. 3(a)(2) (“An appellant’s failure to take any step other than the

timely filing of a notice of appeal does not affect the validity of the appeal.”).

      The Shines argue that they were entitled to reconsideration of their motion to

dismiss their complaint voluntarily without prejudice and that the district court

erred in its award of costs to the Bank, but these two arguments fail. First, the

district court committed no reversible error in dismissing the Shines’ complaint

with prejudice. The Shines, represented by counsel, failed even to respond to the


                                           2
              Case: 14-15158     Date Filed: 05/01/2015     Page: 3 of 3


motion to dismiss filed by Bank of America, and the Shines never moved to amend

their complaint. The Shines also did not argue, as they do now, that Bank of

America would suffer no prejudice by the dismissal of their complaint without

prejudice, and we will not consider that argument for the first time on appeal. See

Access Now, Inc. v. Sw. Airlines Co., 385 F.3d 1324, 1331 (11th Cir. 2004).

Second, the Shines are mistaken about the nature of the award of costs. The Shines

describe the award as an award of attorney’s fees, but the district court instead

awarded the Bank its costs, see Fed. R. Civ. P. 54(d)(1).

      We AFFIRM the dismissal of the Shines’ complaint.




                                          3